 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Nestor R. Morales,                                Case No.: 17-cv-0210-AJB (NLS)
12                                   Petitioner,       ORDER:
13   v.                                                1) ADOPTING THE MAGISTRATE
14   C.Y. Tampkins, Warden,                            JUDGE’S REPORT AND
                                                       RECOMMENDATION, (Doc. No. 12);
15
                                   Respondent.
16                                                     2) OVERRULING PETITIONER’S
                                                       OBJECTION, (Doc. No. 14);
17
18                                                     3) DISMISSING PETITIONER’S
                                                       HABEAS PETITION, (Doc. No. 1); and
19
20                                                     4) DENYING CERTIFICATE OF
                                                       APPEALABILITY.
21
22         Nestor R. Morales, a state prisoner proceeding pro se, has filed a petition for writ of
23   habeas corpus under 28 U.S.C. § 2254. His petition challenges his July 11, 2014
24   convictions for the sale, possession for sale, and possession of methamphetamine.
25   Petitioner raises one claim: his federal constitutional rights to compulsory process and to
26   an effective investigator were violated when he was prevented from obtaining a statement
27   from his codefendant Pina. Before the Court is Petitioner’s habeas petition, (Doc. No. 1),
28   Magistrate Judge Nita Stormes’s Report and Recommendation (“R&R”) that the Court
                                                   1

                                                                                17-cv-210-AJB-NLS
 1   deny the petition, (Doc. No. 12), and Petitioner’s Objection to the R&R, (Doc. No. 14).
 2          Following de novo review of Petitioner’s objection, the Court finds Magistrate Judge
 3   Stormes’s R&R to be an accurate analysis of the legal issues. For the reasons stated herein,
 4   the Court ADOPTS the R&R, REJECTS Petitioner’s Objection, DISMISSES
 5   Petitioner’s habeas writ, and DENIES a certificate of appealability.
 6                                    I.     BACKGROUND
 7          The Court incorporates the procedural background and underlying facts as detailed
 8   in the R&R, and will briefly reiterate the points pertinent to this order. (Doc. No. 12 at 3–
 9   17.)
10          A. Trial Proceeding
11          San Diego Police Officer John Queen testified that on October 16, 2016, he was
12   working undercover during a narcotics buy/bust operation when he approached Jorge
13   Aguiniga and Petitioner’s co-defendant, Jose Pina. Officer Queen asked if they knew where
14   he could get some “black.” Pina replied he could get “cris” from his “homeboy.” After
15   having difficulty locating his “homeboy,” Detective Queen offered Pina his cell phone.
16   Pina made a call and said “[H]e had 60 and wanted to meet up.”
17          The men then walked around downtown and Pina made several calls in an attempt
18   to locate his friend. At this point, Officer Queen told Pina he would give him $10 for
19   helping him. Thereafter, Pina pointed out Petitioner. Officer Queen handed Pina three
20   marked $20 bills and Pina went over to speak to Petitioner. Upon returning, Pina relayed
21   to Officer Queen that they had to go into the Subway restaurant so Petitioner could go to
22   the bathroom and get the methamphetamine. Officer Queen then observed the following.
23   Petitioner went into the bathroom, came out, and exited the restaurant with Pina. Pina and
24   Petitioner then walked a few feet away and huddled face to face. There, Officer Queen
25   observed Pina and Petitioner make a hand-to-hand transaction. Pina then approached
26   Officer Queen giving him a plastic bindle containing .42 grams of methamphetamine. In
27   return, Officer Queen gave Pina a marked $10 bill.
28          Officer Queen subsequently gave a bust signal to the other officers in the area and
                                                   2

                                                                                17-cv-210-AJB-NLS
 1   Petitioner and Pina were arrested.
 2                                 II.     LEGAL STANDARDS
 3         Under Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1), the district
 4   court judge should “make a de novo determination of those portions of the report to which
 5   the objection is made,” and “may accept, reject, or modify in whole or in part, the finding
 6   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
 7   United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
 8                                        III.   DISCUSSION
 9         A. Claim One: Violation of Rights to Compulsory Process and to an Effective
10             Investigator
11         Petitioner claims his federal constitutional right to compulsory process and to an
12   effective investigator were violated when he was prevented from obtaining a statement
13   from his codefendant Pina. Petitioner contends Pina’s testimony would have presented
14   evidence in support of an entrapment defense. On this basis, Petitioner asserts he is entitled
15   to an evidentiary hearing.
16         The R&R suggested habeas relief should be denied for this claim for the following
17   reasons. First, there was no indication that Pina’s testimony would have been helpful to
18   Petitioner’s entrapment defense. (Doc. No. 12 at 17.) Rather, even if Pina agreed to testify,
19   it was much more likely Pina’s testimony would be harmful to the defense. (Id.) Second,
20   Petitioner’s claim relied on pure speculation as to the content of Pina’s testimony and made
21   a conclusory assertion that it would establish an entrapment defense. (Id. at 18.) The R&R
22   cited the appellate court’s reasoning:
23         The evidence introduced at trial does not even remotely suggest the possibility
           of an entrapment defense. . . . [U]ndercover police officers approached Pina
24
           on the street and said they wanted to buy drugs, Pina telephoned Morales and
25         obtained drugs from him, and Pina then completed the sale. Morales’s
           conclusory assertions that he was entrapped, made without any evidentiary
26
           support in the record, are insufficient to satisfy his pleading burden on the
27         claims he was deprived of due process and fair trial.
28   (Doc. No. 12 (quoting Lodgment No. 18, In re Morales, No. D070421, order at 2).)
                                                   3

                                                                                 17-cv-210-AJB-NLS
 1         However, here, Petitioner no longer relies on Pina’s speculative testimony. In
 2   Petitioner’s Objection, (Doc. No. 14 at 1–4), he included a declaration from Pina
 3   concerning this testimony. In the declaration Pina asserted the following:
 4         On October 13, I had just returned from Mexico and was in my addiction. I
           was walking with another addict. At that moment I was not selling drugs or
 5
           committing a crime. I was just walking down the street. We were high and I
 6         was trying to get some extra money so I can buy food and get a room, that’s
           when Detective Queen singled me and my friend and approached us. To me
 7
           he looked like a disable veteran. He had a can of beer, in a wheel chair, with
 8         one leg cut off. He told us that he was sick and needed some black. I felt sorry
           for him, but also saw an opportunity to continue getting high while helping
 9
           him get his fix.
10
           Being a drug addict most of my entire life I know when someone is looking
11
           for black, most of the time they are sick and going with withdrawals. That’s
12         when the addict in me told him that I did don’t were to get black but if you
           are sick I can help you out with some crystal meth. I started to go look for my
13
           homeboy who I just saw go by in a bike. The homeboy I saw was not Nestor
14         Morales. It was another homeboy. I went looking for that homeboy and ran
           down the street. After not locating the homeboy on the bike I went back to the
15
           guy in the wheel chair and told him that I could not find my homeboy, that’s
16         when Officer Queen offered me the 1st his cell phone to call my homeboy.
           The homeboy I called was not the same homeboy I saw on the bike. I call
17
           Nestor Morales.
18
           When I called Nestor, he picked up the phone and I asked him for sixty. He
19
           told me that he was not doing anything, and that’s when I told him to hook me
20         up. Nestor told me to meet him at the library. Nestor reluctantly offered to
           help me. After I gave the home back to Queen, I told him we need to go to the
21
           public library on 12th and imperial. Queen asked me to call him again and if
22         we can meet closer than the library. Per Queen’s suggestion, I called Nestor
           for the 2nd time and asked him if we can me closer than the library. Nestor said
23
           lets meet at the city college toll station. I gave the phone back to Queen. At
24         that moment I asked Queen to take the trolley. Queen said no because it was
           too much trouble. I assumed that he meant that he was in too much pain So
25
           we walked.
26
           When we reached the city college trolley station Queen again coerced me to
27
           call Nestor again for the 3rd time. He seemed impatient. Again to me he
28         seemed like he needed his fix, even though we were talking about partying in
                                                  4

                                                                                  17-cv-210-AJB-NLS
 1         tj. I called Nestor again, and Nestor said that he is one the way. I relayed the
           message to Queen. While we were waiting only a few minutes went by when
 2
           Queen for the 4th time told me to call him again. I call Nestor and he said I’m
 3         almost there. When Nestor arrived the drug deal went down and Nestor and I
           were arrested for selling drugs to an undercover officer.
 4
 5         For the record, I felt that I was entrapped. Queen singled me out on the street
           to help him commit a crime. These are the reasons I helped him obtain drugs.
 6
           First of all, I was a homeless addict when he approached me. I saw an
 7         opportunity to continue getting high and to get a room for the night. I believed
           that Queen was a disable vet looking to relieve his pain. He fooled me to
 8
           believing that he needed help because he first asked for black. All I saw was
 9         a man in a wheel chair with one leg cut off.
10
           I was in my addiction when I first meet him. I was not committing a crime.
11         When I first left him to go look for my homeboy and return when I couldn’t
           find him… he instigated the chain of events that lead me to help him. He could
12
           have gone on his way when I told him I could not find my homeboy. He
13         instead gave me his phone, not once but four times. I’m thinking that he is
           sick but in all actuality he was in a rush to make an arrest. His costume fool
14
           me into helping him. I was a citizen abiding the law when he approached to
15         create a crime.
16   (Doc. No. 14 at 3–4.)
17         To establish an entrapment defense, the defendant has the burden to prove
18   governmental involvement in creating the criminal activity. Under California law, the test
19   for entrapment is whether “the conduct of the law enforcement agents or officers would
20   likely induce a normally law-abiding person to commit the crime.” People v.
21   Barraza, 23 Cal. 3d 675, 689–90 (1979) (stating it is acceptable for a police officer simply
22   to offer the opportunity to act unlawfully, but it is unacceptable for the police officer “to
23   pressure the suspect by overbearing conduct such as badgering, cajoling, importuning, or
24   other affirmative acts likely to induce a normally law-abiding person to commit the crime,”
25   or to induce such a person “to commit the act because of friendship or sympathy, instead
26   of a desire for personal gain or other typical criminal purpose.”)
27         Petitioner contends that Pina’s testimony would have presented evidence towards
28   the behavior of Detective Queen that could have been used in the defense of entrapment.

                                                   5

                                                                                17-cv-210-AJB-NLS
 1   (Doc. No. 12 at 17.) See People v. Mcintire, 23 Cal. 3d 742, 748 (1979) (“manipulation of
 2   a third party by law enforcement officers to procure the commission of a criminal offense
 3   by another renders the third party a government agent for purposes of the entrapment
 4   defense, even though the third party remains unaware of the law enforcement object.”); See
 5   also U.S. v. Fontenot, 14 F.3d 1364, 1369 (9th Cir. 1994) (discussing when an informant
 6   or private citizen becomes a government agent for the purposes of an entrapment defense).
 7         However, here, the Court finds Petitioner’s claim fails and is without merit. The
 8   R&R stated, to provide evidence favorable to an entrapment defense, requires Pina’s
 9   testimony to contradict Officer Queen’s statements that “he merely asked Pina if he could
10   help him obtain drugs, that Pina volunteered assistance by locating his ‘homeboy’
11   Petitioner, facilitated the drug sale, and accepted $10 for his role.” (Doc. No. 12 at 18.)
12   Pina’s declaration does not contradict, but confirms these facts. Further, in trial, the jury
13   heard that Detective Queen was impersonating a homeless amputee, that he targeted Pina
14   to assist him in finding someone whom he could buy narcotics from, that the $10 was a lot
15   of money to a hungry homeless drug addict like Pina, and Officer Queen facilitated setting
16   Petitioner up by allowing Pina to use his cell phone to call Petitioner. (Doc. No. 12 at 17.)
17   Thus, it was reasonable for the state court to reject Petitioner’s contention that Officer
18   Queen’s actions were sufficient to support an entrapment defense.
19         Further, Pina’s recitation of unacceptable behavior on Officer Queen’s part could
20   not reasonably be construed as an exertion of pressure, badgering, or cajoling to the point
21   that Pina’s resistance was worn down and he succumbed pressure to commit the crime.
22   First, Officer Queen merely asked Pina if he knew where to get some black. (Doc. No. 12
23   at 4–5.) When Pina could not find his “homeboy,” Officer Queen offered his cellphone to
24   Pina and Pina called Petitioner. (Id. at 5.) Thereafter, according to Pina’s declaration,
25   Officer Queen asked Pina to repeatedly call Petitioner because Pina believed Officer Queen
26   seemed “impatient and needed his fix.” (Doc. No. 14 at 3–4.) The substantial evidence
27   presented at trial and Pina’s own declaration demonstrate he helped Officer Queen not
28   because he was pressured, but because he saw it as “an opportunity to get high and rent a
                                                   6

                                                                                17-cv-210-AJB-NLS
 1   room for the night.” (Id. at 4.) Thus, Pina was not a normally law-abiding citizen and there
 2   is no probability a juror would have found Pina was entrapped into assisting Officer Queen
 3   in purchasing drugs.
 4         Based on the Court’s de novo review of the record and Pina’s declaration, (Doc. No.
 5   14 at 3–4), the Court agrees with the R&R’s reasoning and finds federal habeas relief is
 6   unavailable. Petitioner’s claim for relief on the entrapment defense clearly fails on the
 7   merits and as such, the evidentiary hearing is unnecessary. Petitioner’s objection to the
 8   R&R on that claim is DENIED.
 9         B. Denying Issuance of a Certificate of Appealability
10         When a district court enters a final order adverse to the applicant in a habeas corpus
11   proceeding, it must either issue or deny a certificate of appealability, which is required to
12   appeal a final order in a habeas corpus proceeding. 28 U.S.C. § 2253(c)(1)(A). A certificate
13   of appealability is appropriate only where the petitioner makes “a substantial showing of
14   the denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S. 322, 330 (2003)
15   (quoting 28 U.S.C. § 2253(c)(2)). Under this standard, the petitioner must demonstrate that
16   “reasonable jurists could debate whether [] the petition should have been resolved in a
17   different manner or that the issues presented were adequate to deserve encouragement to
18   proceed further.” Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (citation and internal
19   quotation marks omitted). Here, the Court finds that reasonable jurists could not debate the
20   Court’s conclusion to dismiss with prejudice Petitioner’s claims and therefore DECLINES
21   to issue a certificate of appealability.
22                                       IV.    CONCLUSION
23         For the reasons stated herein, the Court ADOPTS Magistrate Judge Nita L.
24   Stormes’s well-reasoned R&R, (Doc. No. 12), REJECTS Petitioner’s Objections, (Doc.
25   No. 14), DISMISSES Petitioner’s habeas writ, (Doc. No. 1), and DENIES a certificate
26   of appealability. The Court Clerk is instructed to close the case.
27         IT IS SO ORDERED.
28
                                                   7

                                                                                17-cv-210-AJB-NLS
 1   Dated: August 15, 2019
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              8

                                  17-cv-210-AJB-NLS
